Citation Nr: 1217355	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for glaucoma including as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in March 2008.  A transcript of the hearing is associated with the claims file. 

In November 2008, the Board denied service connection for glaucoma.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2009, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand. 

In June 2010, the Board remanded the appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The Veteran experienced a single episode of high bilateral intraocular pressure, diagnosed as open angle glaucoma, that resolved with laser treatment and did not recur at any time during the period covered by this appeal.  There is no credible medical evidence of a current eye disease. 


CONCLUSION OF LAW

The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In October 2005, the RO provided a notice that did not meet all requirements.  The notice explained the Veteran's and VA's respective responsibilities to obtain relevant evidence but provided only the criteria for service connection on a secondary basis.  The notice did not explain the criteria for direct service connection or the method for assignment of a rating and effective date should service connection be awarded.  After the initial decision on the claim, the RO and the Appeals Management Center provided additional notices in March 2006 and June 2010 that met the requirements.  Following the compliant notice, the Veteran was provided an opportunity to respond prior to readjudication of the claim in a January 2012 supplemental statement of the case.  Therefore, the Board concludes that the notice timing errors were not prejudicial.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran service as a U.S. Army communications specialist and infantryman with service in the Republic of Vietnam from October 1968 to June 1969.  The Veteran has been granted service connection for diabetes mellitus, posttraumatic stress disorder, coronary artery disease, and peripheral neuropathy of the lower extremities.  He contends that he experiences bilateral glaucoma that is caused or aggravated by service-connected diabetes mellitus. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of the appeal, the provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.

Service treatment records are silent for any symptoms, diagnoses, or treatment for glaucoma or any other chronic eye disease.  The Veteran was prescribed corrective lenses for refractive error.   

The claims file contains records of VA outpatient treatment starting in 2001 which included testing and medical assessment of episodes of high blood glucose measurements.  In June 2001, the Veteran was diagnosed with glucose intolerance, was advised to control diet, and was monitored for the possibility of an onset of diabetes that was later diagnosed in May 2004.  The monitoring included periodic eye examinations.  The Veteran also reported receiving regular eye care from a private eye clinic.  

In January 2003, a VA optometrist noted the Veteran's report of a family history of glaucoma and cataracts but no current symptoms other than watery eyes.  On examination, the optometrist noted clear cornea, open angles, quiet anterior chambers, clear macula, and trace lens nuclear sclerosis, and mild tortuosity.  Specific intraocular pressure was not recorded.  The optometrist diagnosed dry eye and myopia/presbyopia without retinopathy.   In August 2003, a VA clinician noted that the Veteran had a right eye subconjunctival hemorrhage and prescribed medication.  There was no follow up for this symptom.  In October 2004, a VA ophthalmologist performed another diabetes follow-up examination and noted the Veteran's report of strained visual acuity.  On examination, intraocular pressures were 21 and 19 mmHg.  The ophthalmologist noted lens opacities and diagnosed bilateral cataracts.  He also prescribed new corrective lenses.  There was no mention or diagnosis of glaucoma in any VA report to this date.  

After the initial decision on the claim and concurrent with his Board hearing, the Veteran submitted records of eye care at a private clinic.   The records contained the results of visual field testing in November 2004 that showed blind spots in both eyes.  However, the test results were marked as "low test reliability."  Private optometrist's clinical comments are only partially legible.  The Veteran reported to the optometrist that he had been advised by VA clinicians that he had glaucoma and asked if selective laser trabeculoplasty (SLT) would help.  On examination, intraocular pressures were 25 and 26 mmHg.  The remainder of the examination results including an interpretation of the visual field testing or cupping are not readable, and there was no discussion of the impact of cataracts on the visual field.  However, the optometrist diagnosed open angle glaucoma.  The Veteran underwent the SLT therapy in November and December 2004.  In December 2004, the optometrist noted that the bilateral procedures were performed two weeks earlier.  Intraocular pressures were 20 and 10 mmHg, and the optometrist noted that the Veteran had an excellent response to the procedures.  

In December 2004, a VA optometrist also noted the Veteran's reports that he had been told by a VA clinician that he had open angle glaucoma.  The optometrist noted only that the Veteran had undergone SLT therapy in November and December 2004.  

The RO received the Veteran's claim for service connection for glaucoma in March 2005.  

In December 2005, a VA optometrist noted the Veteran's history of laser treatment to reduce pressure on the optic nerve.  The Veteran reported difficulty reading with his current refractive lenses and was using rewetting drops more frequently.  On examination, the optometrist noted intraocular pressure of 22 and 18 that was satisfactory without the use of medication.  The optometrist noted healthy optic nerves and no visual field occlusions or diabetic retinopathy.   In January 2006, the RO denied service connection for glaucoma.  In a February 2006 addendum, the optometrist noted that the Veteran wanted to discuss service connection for glaucoma.  The optometrist noted that the results of the examination in December showed no optic nerve head damage from glaucoma.  In a notice of disagreement the same month, the Veteran noted that he had received conflicting reports from VA and private clinicians regarding the diagnosis of glaucoma and requested an additional VA examination. 

In a February 2007 statement, the Veteran's private optometrist noted that he had diagnosed bilateral glaucoma with intraocular pressures of 25 and 26 and that after the SLT therapy, the pressures in both eyes were controlled.  The optometrist did not mention the date of initial diagnosis or whether any symptoms other than intraocular pressures contributed to the diagnosis or the resolution after the therapy.  

In a March 2008 Board hearing, the Veteran stated that he had been diagnosed with glaucoma by a VA clinician and sought a second opinion from his private optometrist in January 2003.  He reported that his private optometrist confirmed the diagnosis and performed the SLT therapy.  The Veteran further stated that he told the optometrist that he had no family history of glaucoma but that he did have diabetes.  The optometrist told him that the diabetes would be a major contributing factor.  The Veteran concurrently submitted the following internet articles, in support of relationship between glaucoma and diabetes: an unattributed 2003 article from AgingEye Times, an abstract of a 1997 medical treatise entitled Open-angle Glaucoma and Diabetes; The Blue Mountains Eye Study, Australia authored by two ophthalmologists; and an unattributed 2006 news article entitled Type 2 Diabetes Increases the Risk of Glaucoma in Women reporting on a 20 year study of women nurses in Massachusetts.  

In the Australian study, glaucoma was diagnosed on the basis of intraocular pressure greater than or equal to 22 mmHg or visual field deficits matched to optic disc cupping.  The study reported increased incidents of glaucoma in approximately 3.5 to 6.9 percent of patients with diabetes.  The authors concluded that the data showed a consistent association between diabetes and glaucoma.   The authors of the Massachusetts study also concluded that there was a positive association between open angle glaucoma and diabetes.  The news article reported that open angle glaucoma is characterized by elevated intraocular pressure, optic nerve atrophy, and loss of peripheral field of vision.  The article reported that risk factors included family history, aging, central corneal thickness, high myopia, high blood pressure, sleep disordered breathing, and male gender.  The article reported that a possible risk factor of diabetes was weak and that the issue was controversial.  

In November 2008, the Board denied service connection for glaucoma.  The Board acknowledged that the Veteran had at one time been diagnosed with open angle glaucoma based on high intraocular pressure and that he reported that VA and private physician's told him it was related to diabetes.  The Board considered the internet material, noting that there were many identified risk factors for glaucoma, that the possible relationship to diabetes was controversial, and that the private and VA medical records did not contain a clear statement that there was a relationship in the Veteran's case.  The Board made a finding that an additional VA examination was not necessary because there was no evidence of an injury or disease in service or that the symptoms were related to service.  

In November 2009, the Court vacated the decision remanded for compliance with the instructions in a Joint Motion for Remand.  In the motion, the parties concluded that the low threshold for another VA examination was met because the Veteran's report of his private optometrist's statement and the medical treatises were sufficient to suggest a possible relationship of glaucoma to diabetes.  The parties did not address the substance or adequacy of any of the VA examinations or opinions already of record.  

In June 2010, the Board remanded the appeal for the RO to request authorization to obtain any additional private eye treatment records, all VA outpatient records since September 2009, and an additional VA examination and opinion from a physician regarding a relationship of glaucoma to any incident in service or to then-service connected diabetes and posttraumatic stress disorder.  The same month, the Appeals Management Center requested from the Veteran authorization to obtain any additional private records.  VA outpatient records and a VA eye examination and opinions were obtained.  No additional medical records were authorized by the Veteran although there is raw data of a field of vision testing dated in August 2010 associated with the claims file that may have been performed by the private clinic.  The examination was performed by a VA optometrist and not a physician.  However, the Board concludes that there has been substantial compliance with the remand instructions.  All previous private and VA examinations except one routine diabetes follow-up were performed by optometrists.  As these examiners are doctoral-level clinicians specializing in eye disease and visual acuity and are qualified to perform testing and diagnosis, the Board concludes that the level of medical expertise of the optometrist is adequate to decide the claim. 

In August 2010, one day after the date of the field of vision testing, a VA optometrist noted a review of the claims file and noted that the Veteran's last private examination was in January 2010 when intraocular pressures were 18 and 18 mmHg.  On examination, intraocular pressures were 20 and 20 mmHg. The optometrist reviewed the visual field test data and noted that it showed scattered defects that were not consistent with the condition of the optic nerve head.  The optometrist also commented that the field tests were marked as not reliable and that multiple nerve fiber scans were normal.  The optometrist noted no retinopathy or other significant deficits.  The optometrist concluded that the Veteran had experienced one episode of high intraocular pressure in November 2004 which was resolved with SLT treatment.  The optometrist concluded that this one episode of intraocular hypertension did not occur in service, that it was not related to any aspect of service, and that the Veteran did not currently have glaucoma.  The optometrist also concluded that the episode was not caused by diabetes or posttraumatic stress disorder.  The optometrist did not provide a rationale or comment on the internet materials.  The optometrist also did not consider a possible relationship to the now service-connected coronary artery disease and peripheral neuropathy. 

The Board concludes that service connection for glaucoma is not warranted because the Veteran did not have glaucoma during the period covered by this appeal.  There is conflicting credible medical opinion that the symptoms of high intraocular pressure in November 2004 were sufficient to diagnose glaucoma at that time.  The private optometrist diagnosed glaucoma in his clinical records at that time and referred to his diagnosis in a February 2007 letter.  VA clinicians also acknowledged the diagnosis in December 2004.  However, both VA and private optometrists noted that the SLT procedure resolved the high pressure which has not recurred.  The Veteran does not use medication to control the pressure.  As the episode occurred and was satisfactorily resolved prior to receipt of the claim in March 2005, there is no credible evidence thereafter that symptoms related to glaucoma have recurred.  Visual field tests were noted as unreliable and were not consistent with normal optic nerves.  

The Board acknowledges the Veteran's reports of no family history of glaucoma and that his private and VA clinicians told him that his glaucoma in 2004 was related to diabetes.  The Veteran is competent to report on his family history and on the information provided to him orally by the clinicians.  However, the Board places low probative weight on the credibility of his reports.  The VA records show that he did report a family history of glaucoma, and the VA and private records prior to the most recent examination do not contain opinions that the episode of high intraocular pressure was related to diabetes in his case.   

The Veteran sincerely believes that he has glaucoma related to diabetes.  The Board considered whether the lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Here, the Veteran does not have the medical expertise to diagnosed glaucoma as it requires specialized testing and medical training.  Further, the Veteran's observable symptoms have been limited to dry eyes and visual clarity and not to the loss of peripheral vision or any other observable symptoms.  The Veteran accurately reported a contemporary diagnosis made in November 2004 prior to the receipt of his claim for service connection.  However, the weight of credible evidence after December 2004 showed that, even if correctly diagnosed as glaucoma based only on high intraocular pressure, the symptoms resolved with treatment and did not recur.   

As the Veteran's episode of high intraocular pressure resolved with treatment prior to March 2005 and has not recurred, service connection is not warranted as there is no credible medical evidence of a current disability.  Therefore, the Board need not proceed further to determine whether that episode was caused or aggravated by diabetes or any other service-connected disabilities.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for glaucoma is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


